Per Curiam.

The primary issue presented in this appeal is whether ODH had authority to abolish appellees’ positions and enter into a contract with a private firm to perform the services previously performed by the appellees. We hold in the affirmative and, accordingly, reverse the judgment of the court of appeals.
From the outset of this controversy, ODH has maintained that its decision to abolish a number of positions within the data services unit and to contract out the data entry services was “for reasons of economy.” ODH *464argues that R.C. 124.321(D) clearly authorizes the abolishment of the positions for such reason. R.C. 124.321 provides in relevant part:
“(D) Employees may be laid off as a result of abolishment of positions. Abolishment means the permanent deletion of a position or positions from the organization or structure of an appointing authority due to lack of a continued need for the position. An appointing authority may abolish positions as a result of a reorganization for the efficient operation of the appointing authority, for reasons of economy, or for lack of work.* * *” (Emphasis added.)
The court of appeals held that an abolishment did not occur and that “* * * R.C. 124.321(D) does not allow a certified civil service employee to be laid off from a position while leaving that position intact for another person to fill, whether that person is another public employee or an employee of a private concern.” We disagree.
R.C. 124.321(D) specifically provides that an appointing authority may abolish positions “for reasons of economy.” The data entry positions within ODH were permanently deleted for economic reasons. The record is replete with credible evidence concluding that the abolishments would result in considerable economy to ODH and, consequently, to the taxpayers of this state. The record reveals that savings in the range of $140,000 per full fiscal year can be realized as a result of the “contracting out” of the data entry services.
Despite appellees’ assertions to the contrary, this interpretation of the statute is not violative of the basic principles of the civil service system. It is well-established that the purpose of civil service is “* * * to eradicate the spoils system by protecting an employee who has civil service tenure from being arbitrarily discharged and replaced with a political appointee.” State, ex rel. Sigall, v. Aetna (1976), 45 Ohio St. 2d 308, 314 [74 O.O.2d 471]. There is no evidence in the record to substantiate a claim that ODH was attempting to thwart the purposes of the civil service system. The actions of ODH were not designed to replace appellees with political appointees. Any evidence of an attempt to thwart the purposes of the civil service system would cause a different result. However, as the purposes of civil service should not be ignored, neither should substantial savings to the taxpayers of this state. The goal of maintaining the civil service system must be balanced with the goal of a fiscally responsible state government.
Appellees further contend that the decision in Local 4501 v. Ohio State Univ. (1984), 12 Ohio St. 3d 274, dictates a result in their favor. However, Local 4501 did not involve an abolishment of positions pursuant to R.C. 124.321(D). “* * * The university has not formally abolished the vacant positions or filled them with new civil service employees.* * *” (Emphasis added.) Id at 276. Moreover, in Local 4501 v. Ohio State Univ. (1986), 24 Ohio St. 3d 191, this court stated that the holding in the previous Local 4501, should be limited to the “rare instance” of the facts of that case. See *465Local 4501, supra (24 Ohio St. 3d), at 196. Thus, we find that the original Local 4501 decision is not applicable to the facts of the instant case.
We therefore hold that the actions of ODH in the instant cause were taken in accordance with law. The record reveals that (1) ODH complied with all the procedural requirements imposed by the Ohio Administrative Code and relevant statutes with regard to layoffs; (2) ODH properly arranged through the state Department of Administrative Services to subcontract its data entry work with a private firm; and (3) ODH properly abolished appellees’ positions for reasons of economy within the scope of R.C. 124.321(D).1
Based on the foregoing, we reverse the judgment of the court of appeals.

Judgment reversed.

Celebrezze, C.J., Locher, Holmes and Wright, JJ., concur.
Sweeney, J., dissents.
C. Brown and Douglas, JJ., separately dissent, with opinions.

 While not applicable to the instant action, it should be noted that today’s decision does not adversely affect the right of civil servants to protect their positions at the bargaining table under their statutory right to collectively bargain with their employers over “matters pertaining to wages, hours, or terms and other conditions of employment.” R.C. 4117.08(A). See, e.g., Local 4501 v. Ohio State Univ. (1986), 24 Ohio St. 3d 191, at 195.